Title: To Benjamin Franklin from Benjamin Franklin Bache, [29 September 1781]
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher grand papa.
[September 29, 1781]
Je vous écris ce petit mot pour vous dire combien L’arrivée de Mr Cooper Johonnot m’a fait de plaisir et je vous assure que quand vous m’enverrès des americains cela me fera on ne peut pas plus de plaisir. Je me perfectionerai dans peu de temps dans l’anglois il me parle deja beaucoup et je lui reponds comme je peux je me porte très bien.
Je suis toujours mon cher grand papa, Votre très humble, et très obeisant fils
BF Bache
